Citation Nr: 0119560	
Decision Date: 07/27/01    Archive Date: 07/31/01	

DOCKET NO.  98-10 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for postoperative residuals 
of renal cell carcinoma.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to August 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA), 
Regional Office (RO).

On substantive appeal in July 1998, the veteran requested a 
hearing before a Member of the Board sitting at the RO.  In 
July 2000, the Board remanded the case to the RO to afford 
the veteran the requested hearing.  The veteran was scheduled 
for a hearing before a Member of the Board sitting at the RO 
in June 2001.  However, the veteran failed to report and did 
not request that the hearing be rescheduled.  No additional 
action in this regard is warranted. 

During the pendency of this appeal, the veteran has averred 
that her postoperative residuals of renal cell carcinoma is 
related to a history of smoking.  The issue of entitlement to 
service connection for postoperative residuals of renal cell 
carcinoma, claimed to be due to tobacco use, including 
nicotine dependence acquired during active service, has been 
raised.  The Board finds that the aforementioned matter is 
not inextricably intertwined with the issue currently on 
appeal; it is therefore referred to the RO.  The veteran's 
contentions associated with this matter will not be addressed 
below.


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issue on appeal has been obtained.  

2.  The veteran's residuals of renal cell carcinoma are not 
service related, nor did they manifest to a compensable 
degree within a year after service.  


CONCLUSION OF LAW

The postoperative residuals of renal cell carcinoma were not 
incurred in or aggravated by active service, nor may in-
service occurrence be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 1991 & Supp. 2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board is satisfied that all relevant facts pertaining to 
this claim have been properly and sufficiently developed.  
There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefines the obligations of VA with 
respect to the duty to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Despite the change in the law brought about by the VCAA, a 
remand of this issue is not required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The veteran has been 
provided a statement of the case and supplemental statements 
of the case informing her of applicable law and regulations 
as well as reasons and bases associated with her claim.  
Additionally, the veteran's service records, medical reports, 
VA medical examination reports, and textbook articles, are of 
record.  The record also contains a VA medical opinion, and 
the transcript of the veteran's hearing that was held at the 
RO level.  The veteran has not identified any outstanding 
medical evidence. 

It is noted that the VA is under no duty to have the claims 
folder reviewed by a physician of the veteran's choosing who 
is an expert in the field.  The veteran has been advised that 
she may submit any supporting documentation.  The record 
indicates, and the Board concludes, that the veteran was 
adequately informed of the evidence necessary to support her 
claim, all relevant records identified were obtained, and 
sufficient medical evidence for a determination of the matter 
on appeal has been obtained.

Because the Board finds that no additional notification or 
development action is required under the VCAA, it would not 
be potentially prejudicial to the veteran if the Board were 
to proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-394 (1993).  

Factual Background

The service records reflect that the veteran retired from 
service and that her military specialties included being 
Command Sergeant Major, Chief Medical noncommissioned 
officer, an instructor, a medical specialist, and a senior 
administrative noncommissioned officer.  

The service medical records, including the report of the 
retirement medical examination in June 1993, are negative for 
any manifestation of renal cell carcinoma.  

VA examination reports in September 1993 reveal a normal 
history on genitourinary examination.

Medical records from the National Naval Medical Center 
reflect that the veteran was admitted in September 1997 for 
the evaluation of a right kidney mass.  She had initially 
presented with gynecological bleeding.  The veteran also had 
a six-week history of flank pain and discomfort which was 
"like muscle strain" prompting a right renal ultrasound 
which revealed a mass, which was confirmed on a computed 
tomography scan.  During the hospitalization, the veteran 
underwent a right radical nephrectomy.  

VA outpatient treatment reports dated in September 1997 show 
that the veteran received follow-up treatment, to include 
staple removal.

On VA examination in December 1997, it was reported that the 
veteran had recently been diagnosed with renal cell carcinoma 
and that she had undergone a right nephrectomy in September 
1997.  The diagnosis was right-sided nephrectomy.

The veteran has consistently contended, including during 
testimony at the hearing at the RO in October 1998, that she 
should be awarded service connection, especially with 
resolution of any doubt on the issue in her favor, that it is 
impossible to prove with actual concrete evidence that renal 
cell carcinoma did not arise during her 22 years of military 
service, and that the evidence includes numerous bases for a 
favorable decision.  The veteran argues that since renal cell 
carcinoma probably is not genetic and is rare, this supports 
the theory that conceivably it was initially manifested 
during her active service.  

The veteran also argues that her entrance examination 
reflects that she had no problems during the first 20 years 
of her life, but that for the next 22 years, she had multiple 
problems during service, and that no tests were ever taken to 
determine if she had cancer of the kidney.  She also 
maintains that renal cell carcinoma occurs more often in 
heavy analgesic users than those who do not take pain 
killers, anti-inflammatories or aspirin, and that her service 
medical records support the fact that she had at least five 
major surgeries during service, which required the use of 
analgesics.  She contends the kidneys are the body's cleaning 
mechanism and that the combination of the multiple surgeries 
and the requirement that she be a heavy analgesic user 
contributed to cause her renal cell carcinoma.  Another 
theory of the case advanced is that the veteran was forced to 
retire after 26 years of service and that, if she had 
continued until 30 years, the renal cell carcinoma would have 
been service-connected as manifested during service.  The 
veteran also notes that, in 1994, one year after she retired 
from service, her husband who was also a sergeant major, died 
of renal cell carcinoma.  She notes that the renal cell 
carcinoma was at Stage IV at that time so that he too spent 
30 years in the Army, had had no signs or symptoms of the 
disease, required emergency treatment, and died.  

The veteran further contends that, based on her extensive 
medical background including at Walter Reed Army Medical 
Center, the only way to detect renal cell carcinoma is with a 
sonogram; that the cancer is so deep within the chest cavity 
wall that it can grow for years without detection; and that, 
according to research, renal cell carcinoma does not manifest 
itself regarding signs and symptoms until it is too late to 
do anything about it.  The veteran contends that her cancer 
was 9 centimeters, 3 inches by 5 inches in size; that renal 
cell carcinoma grows in kidneys at the rate of approximately 
1/2 centimeter a year, according to Dr. Rankin at the VA 
Medical Center in Cincinnati; and that this means that the 
renal cell carcinoma would have had to have begun growing 18 
years earlier.  The veteran argues that she has accounted for 
43 years of her life by this summation and that, after all 
those years, it was only four years after service that the 
cancer was discovered on a routine gynecological examination 
after she complained of an aggravating pain in her side which 
she described as being related to her athleticism.  She 
reports that she was not one to run to the doctor every time 
she had an ache or a pain.  She stated that she is a farmer, 
raising cows and dealing with lots of cattle, and her time is 
precious.  Thus, she overlooked the aching for years and 
ignored what were actually symptoms of the tumor, thinking it 
was a strain or a urinary tract infection.  

The veteran emphasizes that the renal cell carcinoma must 
have started in the military because 43 years of her life 
have been accounted for and there are only four other years 
during which the cancer could have grown; that it is a slow 
growing cancer and that based on when it was found it must 
have initiated during her active duty service.  She adds that 
even when it was finally detected it was initially thought 
that it was a complex cyst so that even then, they did not 
know what it was.  The veteran offered these comments to 
support the argument that this is a disease which is 
extremely difficult to identify.  

In support of the claim, the veteran has submitted medical 
literature on renal cell carcinoma.  

In December 1998, a VA physician reviewed the veteran's 
claims folder and opined that, although it is certainly 
possible that this veteran's renal cell carcinoma was present 
while she was in the service 3 to 4 years prior to the 
official diagnosis of the tumor in 1997, there is simply no 
way to predict how fast or how slow any cancer will grow, 
including renal cell carcinoma.  The physician opined that 
one cannot say that it is at least as likely as not that this 
veteran's cancer was present while she was in service or 
within one year from her discharge.  In reaching the above 
opinion, the physician reported that a number of textbooks of 
medicine had been reviewed and that the matter had been 
discussed with the nephrologist and oncologist from the VA 
Medical Center, Columbus, Outpatient Clinic.  

Law, Regulations, and Analysis

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For certain 
chronic disorders, such as cancer, service connection may be 
granted on a presumptive basis if the disease is manifested 
to a compensable degree within one year following service 
discharge.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999); Pond v. West, 12 Vet. App. 341 
(1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Boyer v. 
West, 210 F.3d 1039, 1042 (Fed. Cir. 2000) (a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between the veteran's service and 
the disability); Mercado-Martinez v. West, 11 Vet. App. 415, 
419 (1998) (in order to establish service connection of a 
particular disability, a claimant must establish he or she 
has that disability and that a relationship exists between 
the disability and an injury or disease incurred in service 
or some other manifestation of the disability during 
service); Watson v. Brown, 4 Vet. App. 309, 314 (1993) (a 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service).  

In Savage v. Gober, 10 Vet. App. 488 (1997), the U.S. Court 
of Appeals for Veterans Claims (the Court) held that the 
chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service and still has such 
condition, unless it is clearly attributable to intercurrent 
causes.  Such evidence must be medical unless it relates to a 
condition as to which, under the Court's precedent, lay 
observation is competent.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated finding of a diagnosis 
including the word "chronic."  

If the chronicity provision is not applicable, service 
connection may still be granted under the continuity standard 
if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter, and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.  In Voerth v. 
West, 13 Vet. App. 117 (1999), the Court stated that the 
holding in Savage does not eliminate the requirement of 
medical nexus evidence when a claimant alleges continuity of 
symptomatology.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  

The VA shall consider all information and lay and medical 
evidence of record in a case before it with respect to 
benefits under laws administered by the VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of the 
matter, VA shall give the benefit of the doubt to the 
claimant.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).  

Upon review of the record, the Board finds that the evidence 
preponderates against the veteran's claim of entitlement to 
service connection for residuals of renal cell carcinoma.  
The service medical records, including the report of the 
retirement medical examination in June 1993, are negative for 
any manifestation of renal cell carcinoma.  The medical 
reports thereafter initially show a diagnosis of renal cell 
carcinoma in September 1997.  Thus, it is clear that renal 
cell carcinoma was not manifested during service and that it 
was not initially demonstrated clinically until more than a 
year after service.  The veteran has advanced numerous 
arguments to support her claim that renal cell carcinoma must 
have originated during her active service.  The veteran 
basically argues that renal cell carcinoma is extremely 
difficult to diagnose, that there are essentially no initial 
manifestations until the tumor has reached a stage at which 
surgery is necessary, and that it is reasonable to conclude 
that the renal cell carcinoma, which is a slow growing tumor, 
developed over a lengthy period of time and most reasonably 
had its inception in service.  However, the Board finds that 
the veteran's arguments are of little probative value.  

The Board accepts the veteran's history reflecting medical 
experience as a noncommissioned officer in the United States 
Army and medical specialist.  As such, the veteran is 
competent to assert that her renal cell carcinoma had its 
onset in service.  See Black v. Brown, 10 Vet. App. 279, 284 
(1997); Goss v. Brown, 9 Vet. App. 109, 114-15 (1996); see 
also Williams v. Brown, 4 Vet. App. 270, 273 (1993) (nurse's 
statement may constitute competent medical evidence where the 
nurse has specialized knowledge regarding the area of 
medicine or participated in treatment).  However, as she 
naturally has the primary stake in the outcome of this case, 
her statements and opinions are not conclusive, and must be 
weighed against all other relevant evidence in determining 
the service connection claim.  

In this regard, the Board notes that as even the veteran 
concedes, renal cell carcinoma is difficult to diagnose.  
Further, regarding symptoms, it is noteworthy that service 
medical records are completely negative, and the post-service 
medical reports are silent until 1997, approximately four 
years after service.  The veteran also has not presented any 
objective medical evidence demonstrating that her disease had 
developed over a lengthy period of time and had its onset 
during service, or that it is related to any medication or 
surgery received during service.

Instead, the veteran's opinion is contradicted by the 
findings of record and the opinion of a VA physician who 
reviewed the veteran's claims file, conducted research on the 
subject, and consulted appropriate specialists.  The VA 
physician opined that the veteran's renal cell carcinoma is 
more likely not related to her period of active duty.  The VA 
medical opinion is of great probative value as it was based 
on the VA physician's review of pertinent historical data, 
and the physician's own professional knowledge and skill in 
analyzing the data of record, enhanced by research and 
consultation with medical specialists.  The VA physician's 
opinion reflects a full, disinterested review of all the 
evidence of record, from the clinical records created when 
the veteran was on active duty up to her cancer surgery.  

The Board notes that greater weight may be placed on one 
medical professional's opinion over another's, depending on 
factors such as reasoning employed by the medical 
professionals and whether or not, and the extent to which, 
they reviewed prior clinical records and other evidence.  
Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 
7 Vet. App. 36, 40 (1994).  In view of the circumstances in 
this case, and particularly in light of the VA physician's 
thorough, objective review of the clinical evidence as well 
as the absence of any evidence suggesting that the veteran is 
a specialist in oncology or nephrology, the VA physician's 
opinion is of more probative value than the veteran's.  

The Board also acknowledges the textbook articles of record, 
which provide general information about renal cell carcinoma.  
However, this evidence is simply too speculative to establish 
service connection.  The textbook articles merely provide 
generic statements about renal cell carcinoma and are not 
relevant to the veteran's claim.  Wallin v. West, 11 Vet. 
App. 509, 514 (1998); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996) (medical treatise evidence must demonstrate 
connection between service incurrence and present injury or 
condition).  Thus, the articles are of little probative 
value.  

In summary, the Board recognizes the veteran's belief that 
her renal cell carcinoma is related to her active service.  
But, there is no probative and persuasive evidence of record 
to support her contentions.  Instead, a VA physician has 
reviewed the medical evidence, consulted the medical 
literature and discussed the matter with specialists in the 
field in concluding that the claim is not supportable.  When 
weighing that conclusion with the veteran's presentation 
which is self-supported and lacking other supporting 
objective evidence, the Board finds that the preponderance of 
the evidence is against the claim of entitlement to service 
connection for renal cell carcinoma, and there is no doubt to 
be resolved.  The appeal is denied.  


ORDER

Entitlement to service connection for postoperative residuals 
of renal cell carcinoma is denied.



		
	C. Crawford
	Acting Member, Board of Veterans' Appeals

 

